14-4624
     People v. Actavis
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       ORDER



 1          At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 22nd day of May, two thousand fifteen.
 4
 5   Before: WALKER, RAGGI, and DRONEY, Circuit Judges.
 6   _________________________________________________
 7
 8   PEOPLE OF THE STATE OF NEW YORK, by and through ERIC T. SCHNEIDERMAN,
 9   Attorney General of the State of New York,
10                                          Plaintiff-Appellee,
11
12                   v.                                             No. 14-4624
13
14   ACTAVIS PLC, FOREST LABORATORIES, LLC,
15                     Defendants-Appellants.
16   _________________________________________________
17
18          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,
19   AND DECREED that the order of the district court granting New York’s motion
20   for a preliminary injunction is AFFIRMED. An opinion has been filed under seal
21   concurrently with this order. The parties of record may obtain copies of the
22   sealed opinion from the Clerk’s Office.
23
24         The parties are hereby ORDERED to show cause why the opinion should
25   not be unsealed and to submit any proposed redactions, by May 26, 2015 at
26   1:00pm. The parties may file their submissions under seal. Absent any
27   submission from the parties, the opinion will be unsealed in full.
28
29                                                FOR THE COURT:
30                                                Catherine O’Hagan Wolfe, Clerk
31




                                           1
1




    2